Citation Nr: 1738304	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  15-20 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral sensorineural hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to August 1979. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. The case was certified to the Board by the RO in Houston, Texas.
 
The Veteran testified in April 2017 before the undersigned. A transcript of the hearing is associated with the claims file. 

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman. The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age. 38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was provided a VA examination with regard to his hearing loss in August 2013. There, a VA audiologist diagnosed bilateral sensorineural hearing loss, but declined to provide an opinion addressing the etiology of the disorder because the claims file had not been provided. In September 2013, VA obtained an opinion from a primary care physician, rather than an audiologist. The primary care physician opined that the Veteran's hearing loss was not at least as likely as not related to active-duty service. In support of this conclusion she cited medical literature which indicated that no basis exists for delayed or late onset noise-induced hearing loss. The examiner stated that there was no hearing loss documented in service or at separation, and concluded that no evidence supported a relationship between hearing loss and service.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). An adequate medical opinion must be based on accurate facts and history. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). Here, the VA primary care physician failed to consider an August 1968 finding of a bilateral high frequency hearing loss, a September 1968 service treatment record indicating a "mild noise-induced hearing loss," as well as the April 1979 service treatment record noting "slight hearing loss." These records appear to directly contradict the evidence relied upon by the September 2013 examiner.  As such, remand is warranted to obtain an adequate medical opinion which takes account of a complete factual history.

Additionally, the Veteran reported that he underwent a physical examination in September 1971, at the 18th Airborne Corps, Fort Bragg, North Carolina, where he reports being informed that his hearing loss was substantial. Record of that examination does not appear to be associated with the record. On remand, VA should attempt to obtain those records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Attempt to obtain any records of a physical examination in September 1971, at the 18th Airborne Corps, Fort Bragg, North Carolina. All records received should be associated with the claims file. If the AOJ cannot locate any identified Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.

2. Thereafter, furnish the Veteran's VBMS and Virtual VA files to a VA audiologist for review. An in-person examination should be scheduled if, and only if, the reviewing audiologist deems such to be necessary. After a complete review of the Veteran's VBMS and Virtual VA files, and any examination if one is provided, the audiologist is to specifically address the following questions:

Is it at least as likely as not, i.e is there a 50/50 chance or greater, that the Veteran's bilateral sensorineural hearing loss is related to acoustic trauma during his active-duty service? 

In connection with the foregoing the audiologist should expressly consider the September 1969 service treatment record indicating "mild noise-induced hearing loss," as well as the April 1979 service treatment record noting "slight hearing loss."

The audiologist is reminded that the absence of any documented in-service hearing loss is not necessarily fatal to a claim for service connection.

A complete, well-reasoned rationale must be provided for any opinion offered. 

If the requested opinion cannot be rendered without resorting to speculation, the audiologist must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the audiologist, i.e., additional facts are required, or the audiologist does not have the needed knowledge or training.

3. The AOJ must then review the aforementioned report to ensure that it is in COMPLETE compliance with the directives of this REMAND, and that the audiologist has documented consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.

4. After undertaking any other development deemed appropriate, readjudicate the issue on appeal. If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




